     Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                     Indictment No.
                 v.                             15-cr-866(WHP)

                                                        DECLARATION
ROGER THOMAS CLARK,

                       Defendant.

                                                 x

       I, JOSHUA L. MICHEL, declare under penalty of perjury, pursuant to 28

U.S.C. §1746, that the following is true and correct:

                                    Background

       1. I am employed by Roloff Digital Forensics, LLC a company that

specializes in analyzing electronic evidence in criminal law proceedings.

      2. Roloff Digital Forensics, LLC was retained by Jacob Mitchell and

Stephanie Carvlin, attorneys for Roger Thomas Clark, to review the

government's explanation of how law enforcement, specifically Federal Bureau of

Investigations ("FBI") Special Agent Christopher Tarbell, claimed he found the

Internet Protocol ("IP")1 address for the Silk Road website.

      3. In a Declaration by Agent Tarbell, provided to me by the defense

(Exhibit C to Jacob Mitchell Declaration at U 7), Agent Tarbell claimed that he




       1An Internet Protocol address or IP address is a numerical address that is
akin to a physical address for a home but is for a computer.
    Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 2 of 10



and another member of the FBI found the Silk Road server's IP address by a

technique known as packet sniffing:2

      4. Data sent through the Internet is broken into "packets" - or bits -

that consist of header bits and payload bits. The header contains the source and

destination IP addresses, and other information that is needed to get the data

from Point A to Point B. The payload is the data to be transported.3 For example,

the contents of an email would be the payload. The IP address of the sending

and receiving computers would be part of the header.

      5. In his Declaration, Agent Tarbell detailed how he and his fellow

agent found the Silk Road IP address:


      In or about early June 2013, another member of CY-2 and I closely
      examined the traffic data being sent from the Silk Road website
      when we entered responses to the prompts contained in the Silk
      Road login interface. This did not involve accessing any
      administrative area or "back door" of the site. We simply were
      interacting with the website's user login interface, which was fully
      accessible to the public, by typing in miscellaneous entries into the
      usemame, password, and CAPTCHA fields contained in the
      interface. When we did so, the website sent back data to the
      computer we were using - specifically, the Silk Road homepage,
      when we used valid login credentials for undercover accounts we
      had on the site, or an error message, when we used any usemame,
      password, or CAPTCHA entry that was invalid.

      Upon examining the individual packets of data being sent back from
      the website, we noticed that the headers of some of the packets
      reflected a certain IP address not associated with any known Tor

       2Packet sniffing is the act of intercepting packets as they traverse the
network and then viewing the packets and their contents. This is typically done
with a computer program designed for this purpose such as Wireshark.
       3Agent Tarbell affirmed that he and his fellow agent examined the
individual packets of data sent back from the Silk Road website and "noticed" the
headers of some packets reflected non-Tor IP addresses. He does not say what
portions ofthe packets he examined.
    Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 3 of 10



      node as the source of the packets. This IP address (the "Subject IP
      Address") was the only non-Tor source IP address reflected in the
      traffic we examined. The Subject IP Address caught our attention
      because, if a hidden service is properly configured to work on Tor,
      the source IP address of traffic sent from the hidden service should
      appear as the IP address of a Tor node, as opposed to the true IP
      address of the hidden service, which Tor is designed to conceal.
      When I typed the Subject IP Address into an ordinary (non-Tor)
      web browser, a part of the Silk Road login screen (the CAPTCHA
      prompt) appeared. Based on my training and experience, this
      indicated that the Subject IP Address was the IP address of the SR
      Server, and that it was "leaking" from the SR Server because the
      computer code underlying the login interface was not properly
      configured at the time to work on Tor.4

      6. I conducted an analysis of the Silk Road servers associated with IP

addresses 193.107.86.49 (".49") and 62.75.246.20 (".20") to attempt to confirm or

rebut Agent Tarbell's explanation.

                                 My Credentials

      7. I am a senior forensic examiner at Roloff Digital Forensics, LLC a

private digital forensics firm with offices in Spokane Washington, Portland

Oregon, and Copperopolis California. Roloff Digital Forensics provides digital

forensics services and consultation on legal matters that pertain to electronic

evidence.

      8. My educational background includes the EnCase Certified

Examiner (EnCE) certificate from Opentext, the Cellbrite Certified Operator

(CCO) certificate, the Cellbrite Certified Physical Analysst (CCPA) certificate and

the Cellbrite Certified Mobile Examiner (CCME) certificate. I studied computer

science at Eastern Washington University.


       4The footnotes in the paragraph designations are omitted from this excerpt
of Agent Tarbell's Declaration. A complete version ofthe Declaration is Exhibit C
to the Jacob B. Mitchell Declaration.
     Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 4 of 10



       9. I have been working exclusively in the field of digital forensics since

March of 2013. During this time I have conducted examinations on thousands of

digital evidence items including: hard drives, flash drives, thumb drives, compact

discs (CDs), digital versatile discs (DVDs), Blu-ray discs, magnetic tapes, tablet

devices, cellular phones, subscriber identity modules (SIM) cards, personal

digital assistants (PDAs), smart phones, feature phones, video surveillance

systems, video game systems and data derived from service providers such as

Internet Service Providers (ISPs), online "cloud" storage providers and cellular

service providers. During my tenure within the digital forensics field I have

completed over 500 cases that involved analysis of these various media types. I

would estimate I have received over 1000 hours of training specific to digital

forensics.

       10. I have lectured on the topic of digital forensics and how it can be

applied to the legal system. I have been recognized as an expert in digital and

mobile forensics as well as digital photography in numerous United States

District Courts, United States Military Courts and State Courts throughout the

country.

       11. The list of clients in these matters include the United States Navy,

United States Marine Corps, United States Army, United States Air Force and the

United States Coast Guard, Federal and State Public Defenders offices

throughout the United States and private attorneys throughout the United States

and in Europe. I have investigated digital evidence in allegations of sexual
     Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 5 of 10




assault, homicide, child exploitation, hacking, kidnapping, espionage and theft of

trade secrets.

       12. I have knowledge and experience in Linux, Nginx, Apache, MySQL,

PHP and TOR software and operating systems.

                                      Scope of My Review

       13. In undertaking my analysis, I reviewed the following materials:5

                 a. 8 terabytes of data produced by the government on July 16,

                    2018, including the images of the .49 server and one image of

                    the .20 server.

                 b. the indictment in United States v. Ulbricht, 14-cr-68 (KBF)

                    (Exhibit A to Jacob Mitchell Declaration at U 7).

                 c. the indictment in United States v. Clark, S2 15-cr-866 (WHP)

                    (Exhibit B to Jacob Mitchell Declaration at fl 7).

                 d. the Declaration of Agent Christopher Tarbell Doc. 57 filed in

                    connection with the Ulbricht prosecution in which the Agent

                    provided an explanation for the steps he undertook to locate the

                    IP address of the .49 computer; (Exhibit C to Jacob Mitchell

                    Declaration at fl 7).

                 e. the Declaration Of Joshua J. Horowitz filed in United States v.

                    Ross Ulbricht, 14-cr-68 (KBF), in support of Mr. Ulbricht's




      5Before providing me with the material, Mr. Mitchell sent me a copy of the
Protective Order in this case to me. I have read the Order and understand that I
am bound by its terms.
     Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 6 of 10



                 motion to suppress evidence and the exhibits to the Declaration;

                 (Exhibit D to Jacob Mitchell Declaration at 1| 7).

             f. the Government Response To The Declaration Of Joshua

                 Horowitz; (Exhibit E to Jacob Mitchell Declaration at fl 7).

             g. the October 7, 2014 Letter to Judge Forrest by Joshua L.

                 Dratel.6 (Exhibit F to Jacob Mitchell Declaration at H 7).

             h. An Index of the 8 Terabytes of data produced in discovery by

                 the government. (Exhibit F to Jacob Mitchell Declaration at U 7).

  How the Silk Road Server Was Configured and How that Bears on Agent
   Tarbell's Explanation for How the Silk Road Server's IP Address was
                                Discovered

       14. Based on my review of the images of the servers with the IP

addresses 193.107.86.49 and 62.75.246.20 and the other material detailed

above, I was able to reach the conclusions that follow.

      15. When the image of the .49 server was captured, Silk Road was

being run on the Ubuntu operating system, version 12.04.2. Ubuntu is a Linux-

based open-source operating system. The server utilized Nginx, a performance

web server,7 capable of handling high volumes of traffic.

     16. The material provided to me by defense counsel shows that when the

images of the servers were made, the Silk Road website was split between two

different servers: a front-end server and a back-end server. The .20 IP address



      6 In addition, I also reviewed the contents of eight terabytes of discovery
provided by the government to the defense on July 16, 2018. My conclusions are
based on my analysis of the materials detailed above.
        7A server is a host computer that sends data to and receives data from
client computers and other servers.
     Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 7 of 10



server functioned as the front-end, and the .49 IP address was the back-end.

       17. The access logs to the .20 and .49 servers show that the .20 server,

which the government has stated was the IP address of one of the Silk Road

servers, was constantly requesting information from the .49 server. This

demonstrates that the .20 server functioned as the front-end server, and the .49

server functioned as the back-end server.

       18. Agent Tarbell claims he obtained access to the Silk Road CAPTCHA

prompt, by typing "the subject IP address into an ordinary non-Tor web

browser[.]" (Tarbell Declaration, Exhibit C to Mitchell Declaration, atfl7.)

       19. The CAPTCHA prompt for the Silk Road website is contained on the

back-end server - the .49 server.

      20. Based on the server-configuration files provided in discovery, direct

access to the back-end server (the CAPTCHA prompt) should not have been

possible.

       21. The back-end Silk Road web server -.49 - only permitted access

through the front-end server - .20.

       22. The back-end server hass two file folders that controlled access.

On Silk Road the file folders were labeled "sites-available" and "sites-enabled."

       23. To be activated, the "sites-enabled" folder had to have a link to a

configuration file in the "sites-available" folder.

      24. The sites-enabled folder contains two links only - one to the live-ssI

and one to the phpmyadmin files.

      25. The live-ssI configuration controlled access to the underlying market
     Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 8 of 10



data which is where the CAPTCHA is contained on the .49 server.

      26. The following configuration lines from the live-ssI files is the code

that controls access to the CAPTCHA:

                 allow 127.0.0.1;
                 allow 62.75.246.20;
                 deny all;

      27. This code tells the web server (.49, the back end) to allow access

from IP addresses 127.0.0.1 and 62.75.246.20 and deny access to all other IP

addresses.

      28. The IP address 127.0.0.1 is commonly referred to in computer

networking as "localhost", meaning the machine itself. Thus, the line 127.0.0.1,

enables the server to connect to itself.

      29. In other words, the .49 back-end server was configured to refuse

connections from all outside IP addresses with only two exceptions: the front-

end server - the .20 server - and itself.

      30. Based on this configuration it is implausible that Agent Tarbell

accessed the portion of the .49 server containing the Silk Road, including the

CAPTCHA, simply by entering the IP address ofthe server in his browser.

      31. I've reviewed 19 lines ofthe Nginx access log for [.49 server], which

I've been informed by defense counsel is the only documentation of Agent

Tarbell's discovery of the Silk Road website's IP address in early June of 2013.

The 19 lines of access logs do not show in any detail the steps which may have

lead to the discovery ofthe Silk Road server IP address.

             The Lack of Documentation of Agent Tarbell's Work

      32. I have Certifications in industry standard tools, Cellbrite and Encase,


                                            8
    Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 9 of 10



which are accepted widely in the forensic community as certifications that, when

achieved, demonstrate competent understanding and mastery of digital forensic

standards.

       33. Based on my Cellbrite and EnCase training and experience, I am

aware of the standards and best practices used by forensic computer examiners

and are commonly known and understood among my colleagues.

      34. I received training on best practices in order to achieve each

certification above. Continuing training is required regularly to maintain those

certifications, and these practices are frequently discussed and commonly

understood to be used at all times.

       35. The touchstones of digital forensic investigation are: identification,

collection, acquisition and preservation of digital information and then testing,

analysis and reporting on the investigation of that information.

      36. The best practices and standards for analysis and reporting require

the examiner to document actions and procedures undertaken during testing,

examination and analysis and then if possible, verify those findings and if need

be conduct further testing and analysis, this process can be iterated as long as

necessary to reach a verifiable and repeatable outcome.

      37. Since Agent Tarbell provided no records documenting his procedures

processes or methodologies that led to the discovery, it is apparent he did not

adhere to those standards and best practices.

      38. As discussed infra at H3, the process that agent Tarbell described

using to locate the Silk Road website is packet sniffing. Packet sniffing programs
    Case 1:15-cr-00866-WHP Document 33 Filed 10/31/19 Page 10 of 10



can easily, automatically save detailed information about each packet that is

transmitted or received. In fact, this is common due to the volume of information

that is being generated. There is simply too much data being received to conduct

any meaningful analysis without saving the material. In 2013, the most common

tool utilized for such activities was Wireshark, whose default configuration was

set to save logged information. Before exiting the program, a user would be

prompted as follows: "Do you want to save the captured packets before quitting?

Your captured packets will be lost if you don't save them."



Dated: October 29, 2019




Spokane, Washington


                                  Joshua Michel, EnCe, CCO, CCPA, CCME




                                        10
